Case 0:04-cv-60573-FAM Document 2962 Entered on FLSD Docket 07/30/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                    Fort Lauderdale Division

                               Case Number: 04-60573-CIV-MORENO

   SECURITIES AND EXCHANGE
   COMMISSION et al.,

                  Plaintiff,
   vs.

   MUTUAL BENEFITS CORP. et al.,

               Defendants.
   _________________________________________/

    ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    AND DENYING TRUSTEE'S MOTION TO MODIFY TRUST AGREEMENT OR FOR
                     INSTRUCTIONS FROM THE COURT

           THE MATTER was referred to the Honorable Jared M. Strauss, United States Magistrate

   Judge, for a Report and Recommendation on Trustee's Motion to Modify Trust Agreement or for

   Instructions, filed on January 21, 2021. The Magistrate Judge filed a Report and

   Recommendation (D.E. 2912) on April 18, 2021. The Court has reviewed the entire file and

   record. The Court has made a de novo review of the issues that the objections to the Magistrate

   Judge’s Report and Recommendation present, and being otherwise fully advised in the premises,

   it is

           ADJUDGED that United States Magistrate Judge Jared M. Strauss’s Report and

   Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

           ADJUDGED that motion to modify the trust is DENIED for the reasons stated in the

   Report and Recommendation. It is also

           ADJUDGED that the Trustee is ordered to reimburse the Trust for the $55,163 that is in

   escrow and the Trustee is ordered to conform his compensation to the $395 per hour cap
Case 0:04-cv-60573-FAM Document 2962 Entered on FLSD Docket 07/30/2021 Page 2 of 2




   limitation set forth in the Trust Agreement for the hours that he personally charged the Trust.

   The Court also orders the Trustee to reimburse the Trust for the appropriate amount that he has

   charged the Trust in excess of the $395 per hour cap by no later than October 19, 2021.

          DONE AND ORDERED in Chambers at Miami, Florida, this 30th of July 2021.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   United States Magistrate Judge Jared M. Strauss

   Counsel of Record




                                                    2
